Citation Nr: 1133051	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-26 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service in the Army National Guard from August to November 1984, from October 2001 to August 2002, from September 13 to 26, 2003, and from October to November 2003.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In January 2011, the Veteran's case was remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to reopen his previously denied claims for service connection for a back disorder and headaches.  An unappealed July 1, 2004 RO rating decision denied service connection on the basis that the claimed disorders were not shown in his service treatment records.  He was notified of the RO's determination and his appellate rights in a letter dated on July 7, 2004.

The record reflects that, in a June 2006 letter to the Veteran, the RO wrote regarding "the claim you may have filed on July 2005, concerning a [NOD]".  It was noted that neither his original paperwork nor his claims file could be located.  The RO requested a copy of the NOD and the decision with which he disagreed.  Electronic messages exchanged between the Veteran and a RO representative in August 2006 indicate that he said that he mailed his NOD to the RO on or about July 1, 2005 to appeal the July 7, 2004 determination and was advised that it was received and a notation made on his computer file to that effect.  The RO was unable to locate his paperwork and considered his March 3, 2006 written statement as a request to reopen his previously denied claims.  That request was denied by the RO in the November 2006 rating decision from which the Veteran appealed.

However, in a July 2011 written statement received at the Board the same month, the Veteran argued that he submitted a timely notice of disagreement (NOD) with the RO's July 1, 2004 rating decision.  In support of his contention, he submitted a June 27, 2011 document from the Internet purportedly from his "ebenefits account" found at https://eauth.va.gov/ebenefits-portal/ .  This record lists documents received in support of his VA claims, including a "NOD for RD 07-07-04" received 7/1/05.  The Veteran did not waive initial RO consideration of this new information.  See 38 § C.F.R. § 20.1304 (2010).

Given this new evidence, the Board is of the opinion that the Veteran's case must be returned to the RO to afford it the opportunity to view the website and determine if the "ebenefits account" accessed by the Veteran is legitimate and contains an accurate representation of the documents received.  If so, the RO may also need to consider if the Veteran's claims should be considered on a de novo basis.

As well, in its January 2011 remand, the Board directed the RO to obtain all records regarding the Veteran's treatment at the AHEC Family Practice Clinic.  In a January 2009 letter, the RO requested that the Veteran provide the complete address and dates of treatment at that facility, and written authorization, so it could obtain these records.  In a January 2011 written statement, the Veteran said that the AHEC Family Practice Clinic in Jonesboro, Arkansas, was his VA primary care provider until it lost its contract to Dr. Phuong Ly, 1901 Woodsprings Road, Jonesboro, Arkansas 72401, where he was also was treated.  He said that these and other records should be part of his file but they are not.  Records from Dr. Ly should be obtained.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the necessary written authorization from the Veteran, obtain all medical records regarding his treatment by Dr. Phuong Ly, 1901 Woodsprings Road, Jonesboro, AR 72401.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. The RO/AMC should review the June 27, 2011 record from the Veteran's "ebenefits account" submitted by him in July 2011, found at https://eauth.va.gov/ebenefits-portal/, and determine if it contains an accurate representation of the documents received in support of his VA claims, including a "NOD for RD 07-07-04" received 7/1/05.  The RO/AMC should then determine if the Veteran's claims can be adjudicated on a de novo basis.  

3. If it is determined that the Veteran's "ebenefits account" contains an inaccurate list of documents received, or that the document submitted by him is inaccurate or illegitimate, the RO/AMC must furnish a supplemental statement of the case (SSOC) that sets forth the reasoning for such, before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


